DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 12 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending;
Claims 1-7 are examined; and
Claims 8-10 are withdrawn from consideration.

Disposition of the Claims
Applicant has numerous claims that were written as independent claims, however, they incorporate limitations from dependent claims:
Claims 1-6, directed to a protection dish;
Claim 7, directed to an aircraft mechanical part, which incorporates limitations from claim 2;
Claim 8, directed to a method of mounting a protection dish, incorporating limitations from claim 7;
Claim 9, directed to a mounted directing blade assembly, incorporating limitations from claim 8;
Claim 10, directed to a method for assembling a mounted directing blade, incorporating limitations of claim 9.


As currently written, claims 8-10, result in improper multiple dependent claims, as claim 8 depends from claims 8 and 2, and claims 9 and 10 depend from claim 8.  Multiple claims must depend in the alternate form only.  As a result, the claims are withdrawn from consideration and are not being treated on the merits.  See MPEP 608.01(n).  Further, upon cursory review, by remedying the multiple dependency issues,  applicant should respectfully note of a potential restriction requirement among different inventions (see MPEP 800), and/or potential matters under 35 USC 101 for having multiple classes of statutory subject matter (e.g., claim 9 incorporates a directing blade assembly and a method).    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: Protection dish (lacks antecedent basis, e.g., “a protection dish”) for a counterbore formed in an aircraft mechanical part, said counterbore comprising a bottom wall comprising a bore configured to allow the passage of a body of an assembly screw, said dish having an axial cross-section about an axis having substantially the shape of a U, and comprising a substantially annular wall (“substantially annular” is indefinite, as it is unclear how “substantially” can relate to “annular” as annular means “ring shaped”, so it is unclear what constitutes a “substantial ring shape”) of axis comprising a bor(indefinite as to the metes and bounds of what constitutes “determined”, as this is virtually an open-ranged limitation) applied on the substantially annular wall thereof, from a first state wherein the substantially cylindrical rim has a first transverse dimension relative to axis (lacks antecedent basis), to a second state wherein the substantially annular wall being deformed, the cylindrical rim has a second transverse dimension relative to the axis that is greater than the first transverse dimension along a transverse direction determined relative to axis (lacks antecedent basis).  

Claim 2: Protection dish according to claim 1, wherein the rim comprises two axial slits, aligned in a transverse plane that passes through the axis and that is perpendicular to the transverse direction, said slits dividing said rim in plan(indefinite as to what “each” references) extend at least to the periphery of the substantially annular wall, and in that the substantially annular wall is deformable in said transverse direction from an initial state, associated to the first state of the dish, wherein the substantially annular wall has the first transverse dimension, to a final state associated to the second state of the dish, wherein the substantially annular wall has the second transverse dimension.  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity.
Claim 3: Protection dish according to 2, wherein the axial slits extend into the substantially annular wall.  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity.
  
Claim 4: Protection dish according to claim 2, wherein said protection dish is made of a material of determined mechanical characteristics (indefinite as to the metes and bounds of what constitutes a “determined mechanical characteristic”) configured to allow the deformation of the substantially annular wall in response to the axial stress of determined intensity (indefinite for reasons previously provided), and in that the substantially annular wall has a curved shape in the initial state thereof, that is curved inwards and/or folded symmetrically (indefinite as to the metes and bounds of what constitutes “folded symmetrically”) on each side (lacks antecedent basis) of the plane of symmetry such that it (indefinite for the same reason as “each” above) has the first transverse dimension, and in that the substantially annular wall has, in the final state thereof, a plane shape such that it has the second transverse dimension, (the claim does not end in a period).  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity. 

Claim 5: Protection dish according to claim 4, wherein the determined material (indefinite for reasons previously provided) is configured such that the substantially annular wall deforms itself (indefinite for reasons previously provided) elastically in response to the axial stress of determined intensity.  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity.

Claim 6: Protection dish according to claim 4, wherein the determined material is configured such that the substantially annular wall is plastically deformed in response to the axial stress of determined intensity.  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity. 

Claim 7: Aircraft mechanical part comprising a protected counterbore, said protected counterbore comprising a counterbor(indefinite as to the metes and bounds of “determined”) and a bottom wall contiguous to said cylindrical wall, said counterbor(the limitations of claim 2 should be written in the entirety, as this claim potentially constitutes a rejection under 35 USC 101), wherein the first dimension and the determined diameter are arranged relative to each other according to a clearance corresponding to a sliding fit (indefinite as to how the “sliding fit” applies to the claim language as provided), and in that the second dimension and the determined diameter are arranged relative to each other according to a clearance corresponding to a tight fit (indefinite as to the metes and bounds of what constitutes “tight” as this is a relative term of art).  In addition to the above matters, the claim has issues that are the same as those previously addressed, which will not be repeated here for brevity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stilin (U.S. Publication 2017/0268546).

Claim 1: Stilin discloses a protection dish (Figs. 11, 14, 15) for a counterbore formed in an aircraft mechanical part (paragraph [0065]), said counterbore comprising a bottom wall comprising a bore configured to allow the passage of a body of an assembly screw (as exemplified in Fig. 11), said dish having an axial cross-section about an axis having substantially the shape of a U (as shown, it meets the limitation of “substantially” a U using the broadest reasonable interpretation in light of applicant’s specification), and comprising a substantially annular wall of axis comprising a bore (receiving screw) configured to allow the passage of said body of the assembly screw (as shown) and a substantially cylindrical rim of axis (proximate 62) connected to an outer periphery of said substantially annular wall (as shown), said dish is configured to be deformed in response to an axial stress of a determined intensity applied on the substantially annular wall thereof (functional language fully capable of being met by the prior art), from a first state wherein the substantially cylindrical rim has a first transverse dimension relative to axis, to a second state wherein the substantially annular wall being deformed (as would be the result under the rules governing physics and mechanics of materials), the cylindrical rim has a second transverse dimension relative to the axis that is greater than the first transverse dimension along a transverse direction determined relative to axis (as shown and best understood; see “A” and “B” from attached Fig. 7 from Stilin, below, which represent the dimensions as best understood).  


[AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    233
    449
    media_image1.png
    Greyscale

Figure 7 from Stilin

Claim 2: Stilin discloses the protection dish according to, claim 1, wherein the rim comprises two axial slits (Fig. 14: 85), aligned in a transverse plane that passes through the axis and that is perpendicular to the transverse direction (as best understood), said slits dividing said rim in plan

Claim 3: Stilin discloses the protection dish according to 2, wherein the axial slits extend into the substantially annular wall (as stated in paragraph [0049]).
  
Claim 4: Stilin discloses the protection dish according to claim 2, wherein said protection dish is made of a material of determined mechanical characteristics configured to allow the deformation of the substantially annular wall in response to the axial stress of determined intensity, and in that the substantially annular wall

Claim 5: Stilin discloses the protection dish according to, claim 4, wherein the determined material is configured such that the substantially annular wall deforms itself elastically in response to the axial stress of determined intensity (paragraph [0055] notes the device has the ability to undergo elastic deformation).  

Claim 6: Stilin discloses protection dish according to claim 4, wherein the determined material is configured such that the substantially annular wall is plastically deformed in response to the axial stress of determined intensity (paragraph [0055] discloses the device may be plastically deformable).  

Claim 7: Stilin discloses an aircraft mechanical part (paragraph [0065]) comprising a protected counterbore (as exemplified in Fig. 11), said protected counterbore comprising a counterbor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar devices, see Griechen (U.S. Publication 2020/0147768: generally), Pinney (U.S. Publication 2019/0078599: 318), Cerfeuillet (U.S. Publication 2019/0006788: 12), Janko (U.S. Publication 2018/0073252: 40), Mickelsen (U.S. Publication 2017/0175801), Garcia (U.S. Publication 2017/0114822), Bennett (U.S. Publication 2015/0226252: 45), Jenning (U.S. Publication 2015/0219140) and Wivagg (U.S. Patent 5,209,895).

4	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649